PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ahlfeld et al.
Application No. 15/477,794
Filed: 3 Apr 2017
For: STANDING WAVE NUCLEAR FISSION REACTOR AND METHODS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed January 20, 2021, a petition under 37 CFR 1.137(a), to revive the instant nonprovisional application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the appeal forwarding fee within two (2) months of the mailing of the Examiner’s Answer on September 23, 2020.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  The appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45.  As no claim was allowed, the application became abandoned on November 24, 2020.  See MPEP 1215.04.  A Notice of Abandonment was mailed on December 16, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of appeal forwarding fee of $2,360 (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay.  Accordingly, the appeal forwarding fee is accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.







This application is being referred to Technology Center AU 3646 for appropriate action by the Examiner in the normal course of business on the reply received and January 20, 2021.




/KIMBERLY A INABINET/Paralegal Specialist, OPET